Abatement Order filed February 27, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00147-CV
                                   ____________

        ANDREW DEMERS AND JOE BROCK RAMEY, Appellants

                                        V.

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCV-051957

                            ABATEMENT ORDER

      Notice was filed on February 25, 2014, that appellant Joe Brock Ramey is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on December 10, 2013,
Joe Brock Ramey petitioned for voluntary bankruptcy protection in the United
States Bankruptcy Court for the Southern District of Texas under case number 13-
37634. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM